In this case the appellant was a co-defendant in a mortgage foreclosure suit. She was made defendant because she was one of the heirs at law of the mortgagor and inherited an interest in the mortgaged property, subject, of course, to the mortgage. She was served with process and filed answer in which she alleged that there were certain unsettled and unliquidated accounts between herself and her co-defendant and in general terms alleged that there was collusion between the complainant in the foreclosure suit and her co-defendant to effectuate the foreclosure of the mortgage. She does not allege that the complainant was indebted, or had ever been indebted, to her in any amount. She made no allegations which questioned the validity of the mortgage or that it was past due and unpaid. Portions of her answer were stricken. Those portions stricken were entirely irrelevant and immaterial and constituted no defense in the foreclosure suit. The most her answer showed was that she was entitled to an accounting as between herself and her co-defendant, with which accounting the complainant was not shown by any allegations to have any interest whatever.
We find no error in the decree appealed from. Same should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN, J., concur.
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment. *Page 586